Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
	Applicant's terminal disclaimer and amendments dated 28 February 2022 have overcome the 35 USC rejections set forth in the previous office action.
Terminal Disclaimer
The terminal disclaimer filed on 28 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/528,954 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S STATEMENT OF ALLOWANCE:
	 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious (Claim 1) “a device for refuelling containers with pressurized gas, comprising: 
a pressurized gas source; a refrigeration system… an electronic controller; a differential temperature sensor system; and
a transfer circuit that comprises one upstream end connected to the gas source and at least one downstream end intended to be removably connected to a container, wherein…
the differential temperature sensor system is adapted and configured for measuring a difference between a temperature of the refrigerant in the refrigerant cooling loop circuit at an 
the electronic controller is connected to the expansion valve and is adapted and configured for controlling cooling power produced by the refrigeration system, via the control of an opening of the expansion valve, as a function of the measured temperature difference”

or (Claim 11) “a process for refuelling containers with pressurized gas with a device comprising a gas source and a transfer circuit for transferring compressed gas from the gas source to a container, the process comprising the steps of:… cooling comprising the production of a cooling power in an evaporator section of a refrigerant cooling loop circuit…; and controlling the cooling power produced as a function of the temperature differential between the temperature of the refrigerant in the refrigerant cooling loop circuit at an outlet of the heat exchanger and the temperature of the refrigerant in the cooling loop circuit at an inlet of the heat exchanger”  in combination with the other limitations set forth in the independent claims.
	Seki (US 2019/0032849) is the closest prior art of record.  However, Seki is silent on these above recited features.  Furthermore, it would not have been obvious to modify Seki to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Seki to include the above recited features would improperly change the principle of operation of Seki.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753